In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of the Family Court, Kings County (Greenbaum, J.), entered August 1, 1994, as, after a hearing, granted the respondent’s motion to suppress physical evidence and his statement to the police.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
On appeal, the petitioner contends that the Family Court erred in finding that the respondent had standing to contest the search of a room in his grandmother’s apartment. However, while the respondent did not live with his grandmother, the evidence demonstrated that the respondent was a regular overnight guest at her apartment and that he both slept in and kept possessions in the room where the weapon was recovered. Under these circumstances, the respondent’s expectation of privacy in the apartment was "rooted in understandings that are recognized and permitted by society” and thus was legitimate (see, Rakas v Illinois, 439 US 128, 144). Accordingly, the respondent was entitled to claim the protection of the Fourth Amendment (see, Minnesota v Olson, 495 US 91).
The petitioner’s remaining contention is unpreserved for appellate review and, in any event, without merit. Balletta, J. P., Thompson, Santucci and Florio, JJ., concur.